COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 JAKE ROBERT MCGEHEE, A/K/A J.                    §
 ROBERT MCGEHEE; AND JAMES
 THOMAS STEWART, A/K/A TOMMY                      §
 STEWART, A/K/A JAMES THOMAS
 STEWART III, INDIVIDUALLY AND                    §              No. 08-18-00166-CV
 AS PERSONAL REPRESENTATIVE OF
 THE ESTATE OF LYNN MCGEHEE                       §                 Appeal from the
 STEWART AND AS TRUSTEE OF
 THOSE CERTAIN TRUSTS                             §               143rd District Court
 ESTABLISHED UNDER THE STEWART
 REVOCABLE LIVING TRUST, U/T/D                    §             of Reeves County, Texas
 AUGUST 22, 2003,
                                                  §            (TC# 16-09-21663-CVR)
              Appellants,
                                                  §
 v.
                                                  §
 ENDEAVOR ACQUISITIONS, LLC,
                                                  §
              Appellee.


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellants and their sureties, if any, all costs both in this Court and the court below.

See TEX. R. APP. P. 43.5. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 29TH DAY OF APRIL, 2020.


                                              GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.